DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either disclose or sufficiently suggest the combination and sequence of elements and/or steps as claimed and arranged by applicant, as presented on 03/18/2020.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Williams (Pub. No. 2005/0177522): Williams teaches a system for accepting a pass code where a first challenge is presented to the user (input of a PIN using directional arrows) and then a second challenge (a generated random number that should be input using directional arrow keys or the difference of the random number with the PIN). Upon the correct input, the system authorizes the user to access a bank account. Williams fails to teach 
obtaining, by a video terminal, a first matching code from a service server based on a video terminal identifier, and outputting the first matching code; 
obtaining, by a mobile terminal, an inputted second matching code from a login page, and obtaining the video terminal identifier from the service server based on the second matching code, there being a correspondence between the first matching code and the second matching code; 
transmitting, by the mobile terminal, a login key request carrying the video terminal identifier to the service server, obtaining a first video login key that is returned by the service server and corresponds to the video terminal identifier, and outputting the first video login key; and 
an inputted direction control instruction, recognizing a second video login key indicated by the direction control instruction, and performing login on the video terminal according to the second video login key, there being a correspondence between the first video login key and the second video login key.  

Roos (Pub. No. 2016/0012823): Teaches a system for accessing a secure system. The system maps the PIN to different words or arrows, for the user to orally read the mapped PIN in words. Roos fails to teach
obtaining, by a video terminal, a first matching code from a service server based on a video terminal identifier, and outputting the first matching code; 
obtaining, by a mobile terminal, an inputted second matching code from a login page, and obtaining the video terminal identifier from the service server based on the second matching code, there being a correspondence between the first matching code and the second matching code; 
transmitting, by the mobile terminal, a login key request carrying the video terminal identifier to the service server, obtaining a first video login key that is returned by the service server and corresponds to the video terminal identifier, and outputting the first video login key; and 
obtaining, by the video terminal, an inputted direction control instruction, recognizing a second video login key indicated by the direction control instruction, and performing login on the video terminal according to the second video login key, there being a correspondence between the first video login key and the second video login key.  

Bidare (Patent No. 8,931,060): teaches a system for online authentication with a two level authentication. The first level of authentication is a regular password and then a challenging graphical password using a non-definable vector pattern of lines on a grid. Bidare fails to teach 
obtaining, by a video terminal, a first matching code from a service server based on a video terminal identifier, and outputting the first matching code; 
obtaining, by a mobile terminal, an inputted second matching code from a login page, and obtaining the video terminal identifier from the service server based on the second matching code, there being a correspondence between the first matching code and the second matching code; 
transmitting, by the mobile terminal, a login key request carrying the video terminal identifier to the service server, obtaining a first video login key that is returned by the service server and corresponds to the video terminal identifier, and outputting the first video login key; and 
obtaining, by the video terminal, an inputted direction control instruction, recognizing a second video login key indicated by the direction control instruction, and performing login on the video terminal according to the second video login key, there being a correspondence between the first video login key and the second video login key.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/Primary Examiner, Art Unit 2421